Citation Nr: 1454223	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  He subsequently completed multiple periods of service in the Naval Reserves from April 1973 to January 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2012, the RO issued a rating decision that denied the Veteran's claims seeking service connection for tinnitus, lumbosacral strain, and radiculopathy of the lower extremities.  That same month, the Veteran's representative submitted statements and additional evidence in support of these claims requesting that the rating decision be reconsidered.  The Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action under the provisions of 38 C.F.R. § 3.156(b) (2014).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b)(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In April 2008, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  He attributes this condition to his inservice exposure to loud noise from machinery and heavy equipment; his having had the measles during service; and an inservice injury to the area directly behind his right ear.

A review of the Veteran's service treatment records revealed that he was treated for Rubella (German measles) in March 1955.  A May 1956 treatment report noted that he was struck directly behind his right ear by a beer bottle resulting in a laceration.  A July 1956 treatment report noted that the laceration behind his right ear subsequently became infected and did not heal very well.

The Veteran's report of separation, Form DD 214, noted that he served in the Army from September 1954 to August 1956.  The report listed his inservice specialty as store specialist.  Subsequent personnel records show that he served in the Naval Reserves from April 1973 to January 1991.  Records from this period of service indicate that he served in a mobile construction battalion.  Moreover, his final service separation order indicated that he was a chief construction mechanic.  Given these records, along with the Veteran testimony that he spent a significant amount of time working on heavy equipment and machinery during service, the record establishes that he was exposed to hazardous noise during service.  

The current medical evidence of record includes multiple diagnoses of bilateral hearing disability as defined for VA purposes.  38 C.F.R. § 3.385.  Specifically, a November 2010 VA audiological examination concluded with a diagnosis of bilateral sensorineural hearing loss.  

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In support of his claim, the Veteran has submitted a September 2011 medical opinion letter from E.S., M.D.  In the letter, Dr. S. opined that the Veteran's right ear hearing loss was multifactorial and related to his inservice noise exposure, his episode of measles acquired as an adult while on active duty service, and his inservice injury to his right ear during service.  Standing in contrast to this opinion are VA examiner's opinions in November 2010 and May 2011.  The November 2010 examiner indicated that subsequent to service discharge an audiogram in 1975 found normal hearing in each ear through 4000 Hertz, and therefore, hearing loss was not caused by or a result of military noise exposure.  The May 2011 examiner found that there was no basis for delayed-onset hearing loss due to acoustic trauma.  Neither VA examiner provided an opinion as to whether the Veteran's current bilateral hearing loss was related to the Veteran's adult Rubella in service or the Veteran's in-service injury behind his right ear.

At his November 2014 hearing before the Board, the Veteran testified that he first began to notice problems with his hearing after he was struck in the head with a bottle during service.  The Veteran's statements are competent to relate a history of having difficulty hearing for many years; and there is no reason for the Board to question his credibility.  Further strengthening his credibility is the fact that he had previously reported first having problems with his hearing after the inservice injury to his right ear during an October 1958 VA hearing over fifty years ago.

Resolving all doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


